UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4804



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOELL A. LEWIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  William L. Osteen,
District Judge. (CR-03-151)


Submitted:   May 17, 2006                     Decided:   June 6, 2006


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark P. Foster, Jr., NIXON, PARK, GRONQUIST & FOSTER, P.L.L.C.,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Kenneth M. Smith, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Joell A. Lewis challenges his conviction for conspiracy to

distribute     five   kilograms    or    more   of    cocaine   powder   and   the

corresponding imposition of the statutory minimum sentence of ten

years.     On appeal, Lewis contends that there was insufficient

evidence to support the jury’s verdict that he conspired with

others to distribute five grams or more of cocaine and that the

Government engaged in sentence manipulation by increasing the

quantity of cocaine it sought to sell from two or three kilograms

to six kilograms, thereby invoking the mandatory minimum sentence

of ten years.     We have jurisdiction to review Lewis’s conviction

and sentence pursuant to 28 U.S.C.A. § 1291 (West 1993) and 18

U.S.C.A. § 3742 (West 2000 & Supp. 2006).                 For the reasons set

forth below, we affirm his conviction and sentence.

      We will sustain the jury’s verdict if it is supported by

substantial evidence. See United States v. Cardwell, 433 F.3d 378,

390 (4th Cir. 2005).      We evaluate the sufficiency of the evidence

by   viewing   the    evidence    in    the   light   most   favorable   to    the

government.     See United States v. Mitchell, 209 F.3d 319, 324 (4th

Cir. 2000) (citing Glasser v. United States, 315 U.S. 60, 80

(1942)).    The indictment included the drug quantity, and the jury

verdict specifically referenced the drug quantity of five kilograms

or more of cocaine.      In addition, the evidence presented at trial

showed the following:      (1) An undercover police officer spoke with


                                         2
Lewis’s coconspirator, Luis Reina, to arrange a cocaine sale; (2)

Reina   and   the   undercover   officer   met   in   Charlotte   and   the

undercover officer disclosed to Reina that he had six kilograms of

cocaine to sell; (3) Reina and the undercover officer agreed to

complete the drug sale the next day; (4) The following day, Reina

and Lewis arrived at the agreed upon location to consummate the

drug buy; (5) To facilitate the exchange, Lewis called a third

coconspirator and requested that he bring the cash to the location;

(6) After the vehicle carrying the cash arrived at the scene, the

undercover officer gave the key to his car, which contained the six

kilograms of cocaine, to Lewis and Reina; (7) The undercover

officer then entered the coconspirators’ vehicle which contained

the cash; and (8) Lewis entered the undercover officer’s vehicle to

obtain the six kilograms of cocaine.             In light of the above

evidence, we conclude that substantial evidence supported the

jury’s verdict that Lewis conspired to distribute five kilograms or

more of cocaine.     See United States v. Banks, 10 F.3d 1044, 1054

(4th Cir. 1993) (“It is . . . elementary that one may be a member

of a conspiracy without knowing its full scope, or all its members,

and without taking part in the full range of its activities or over

the whole period of its existence.”).

     We turn next to Lewis’s argument that the Government engaged

in sentence manipulation when its undercover officer agreed to sell

six kilograms of cocaine to Lewis’s coconspirators. Lewis contends


                                    3
that the conspirators initially agreed to purchase only two to

three kilograms of cocaine, but decided to purchase six kilograms

due to the favorable price offered by the undercover officer. This

court has never adopted the sentencing manipulation theory and has

looked with skepticism on claims of sentence manipulation.                        See

United States v. Jones, 18 F.3d 1145, 1155 (4th Cir. 1994) (“We .

. . note our skepticism as to whether the government could ever

engage in conduct not outrageous enough so as to violate due

process to an extent warranting dismissal of the government’s

prosecution, yet outrageous enough to offend due process to an

extent    warranting    a      downward       departure   with    respect    to    a

defendant’s sentencing.”); see also United States v. Connell, 960

F.2d 191, 196 (1st Cir. 1992) (“By their nature, sting operations

are   designed   to    tempt    the   criminally      inclined,    and   a   well-

constructed sting is often sculpted to test the limits of the

target’s criminal inclinations.                Courts should go very slowly

before staking out rules that will deter government agents from the

proper performance of their investigative duties.”).                Accordingly,

we decline to adopt Lewis’s sentencing manipulation theory and we

find no error in his sentence.

         We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                         AFFIRMED


                                          4